                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                              DOCKET NO. 3:18-cr-85-MOC


    UNITED STATES OF AMERICA,                  )
                                               )
                                               )
    Vs.                                        )                    ORDER
                                               )
                                               )
    BRYAN LYLES,                               )
                                               )
                   Defendant.                  )


          THIS MATTER is before the Court on defendant’s pro se Motion for Release of Custody.

(Doc. No. 40). The Court will require a response from the Government before ruling on the

motion.1

                                            ORDER

          IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                           Signed: April 23, 2020




1
  The Court is not requiring the Government to file responsive briefs for most of the COVID-19
motions, but defendant here appears to have exhausted his administrative remedies, he has
provided medical documentation, and his estimated release date is August 2020—all factors that
may weigh in favor of release to home confinement for the duration of defendant’s sentence.
Thus, the Court would like the Government’s input before ruling on defendant’s motion.


          Case 3:18-cr-00085-MOC-DCK Document 41 Filed 04/24/20 Page 1 of 1
